DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-88, 92-100 and 109-176 have been canceled. Claims 89-91, 101-108 are hereby allowed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The title has been changed to ---ISOLATED MAMMALIAN SOMATIC CELLS CONTAINING MODIFIED RNA ENCODING OCT4, SOX2, AND KLF4---.

35 USC § 101
The rejection of claims 84-86, 88 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more has been withdrawn because the claims have been canceled. 
35 USC § 112
Enablement
The rejection of Claims 89-91, 101-108 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement, has been withdrawn in view of the amendment. 
Written Description
The rejection of claims 89-91, 101-108 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the amendment. 
Indefiniteness
The rejection of claims 89-91, 101-108 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
35 USC § 102
The rejection of claims 84-86, 88 under pre-AIA  35 U.S.C. 102b as being anticipated by Sahin (WO 2009/077134) has been withdrawn because the claims have been canceled.
Claims 89-91, 101-108 have been considered as they relate to Sahin (WO 2009/077134) in view of Kariko (Mol. Ther. Nov. 2008, Vol. 16, No. 11, pg 1833-1840). The combined teachings did not reasonably teach or suggest each occurrence of cytosine is replaced with 5mC and each occurrence of uracil is replaced with pseudouracil as required in claim 1 (see pg 5 of office action sent 10-17-16 in parent application 14/311545 now US Patent 9803177).
Double Patenting
The rejection of claims 89-91, 101-108 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10344265, claims 1-10 of 
Conclusion
Claims 89-91 and 101-108 have been allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632